 327 NLRB No. 1091NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Mercy Healthcare of Sacramento d/b/a MethodistHospital and Stationary Engineers, Local 39, In-ternational Union Of Operating Engineers,AFLŒCIO. Case 20ŒCAŒ28827February 10, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge and an amended charge filed onDecember 3 and 17, 1998, respectively, the GeneralCounsel of the National Labor Relations Board issued a
complaint on December 17, 1998, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain following the Union™s certification inCase 20ŒRCŒ17442.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On January 5, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On January 8, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of the Board™s unit determination inthe representation proceeding.  Specifically, the Respon-dent reiterates its contention, raised and rejected in therepresentation case, that the petitioned-for unit limited to
its Methodist Hospital facility is not an appropriate unit,
and that the only unit appropriate for collective-bargaining purposes is a multifacility unit that consists ofthe petitioned-for classifications at all five of the Re-spondent™s hospitals in the greater Sacramento, Califor-nia area.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.1On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a nonprofit pub-lic benefit corporation, with an office and place of busi-ness on Hospital Drive in Sacramento, California, hasbeen engaged in the business of operating acute care
hospitals, including the facility referred to above.  During
the 12-month period ending June 30, 1998, the Respon-dent in conducting its business operations describedabove, derived gross revenues in excess of $250,000, and
purchased and received at its Sacramento, California
facility, goods valued at more than $5000 which origi-nated from points outside the State of California.  Wefind that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held October 2, 1998, the Un-ion was certified on November 3, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time maintenancetechnicians, engineers, bio-medical equipment tech-nicians and bio-medical maintenance techniciansemployed by the Employer at its Methodist Hospitalfacility located in Sacramento, California; excludingall clerical employees, guards, and supervisors as de-fined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince November 18, 1998, the Union has requested theRespondent to bargain, and, since November 11, 1998,the Respondent has refused.  We find that this refusal
constitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after November 11, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate                                                       1 Member Hurtgen dissented from the denial of review in the under-lying representation case, and he remains of that view.  However, heagrees that the Respondent has not raised any new matters that areproperly litigable in this unfair labor practice case.  See PittsburghPlate Glass v. NLRB, 313 U.S. 144, 162 (1941).  In light of this, and forinstitutional reasons, he agrees with the decision to grant the GeneralCounsel™s Motion for Summary Judgment. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Mercy Healthcare of Sacramento d/b/aMethodist Hospital, Sacramento, California, its officers,
agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Stationary Engineers, Lo-cal 39, International Union of Operating Engineers,AFLŒCIO as the exclusive bargaining representative ofthe employees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time maintenancetechnicians, engineers, bio-medical equipment tech-nicians and bio-medical maintenance techniciansemployed by the Employer at its Methodist Hospital
facility located in Sacramento, California; excluding
all clerical employees, guards, and supervisors as de-fined in the Act.(b) Within 14 days after service by the Region, post atits facility in Sacramento, California, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted By Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂon forms provided by the Regional Director for Region20, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since November11, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.   February 10, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Stationary Engi-neers, Local 39, International Union of Operating Engi-neers, AFLŒCIO as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit: METHODIST HOSPITAL3All full-time and regular part-time maintenancetechnicians, engineers, bio-medical equipment tech-nicians and bio-medical maintenance techniciansemployed by us at our Methodist Hospital facility
located in Sacramento, California; excluding allclerical employees, guards, and supervisors as de-fined in the Act.MERCY HEALTHCARE OF SACRMENTO D/B/AMETHODIST HOSPITAL